Citation Nr: 1118034	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-13 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran (Appellant) represented by:  Heather E. Vanhoose, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran (Appellant)


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The Veteran had active military service from July 1978 to July 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  By that rating action, the RO, in part, declined to reopen the Veteran's claim for service connection for PTSD.  The Veteran appealed the RO's May 2008 rating action to the Board. 

In March 2011, the Board testified before the undersigned Veterans Law Judge at the Huntington, West Virginia RO.  A copy of the hearing transcript has been associated with the claims files. 

In reaching the decision below, the Board is cognizant of the holding of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In that case, the Court held that the claimant cannot be held to a "hypothesized diagnosis - one he is incompetent to render" when determining what his actual claim may be, and noted that the Board should have considered alternative current conditions within the scope of the filed claim.  In Clemons, the Veteran specifically requested service connection for PTSD, but the medical record included diagnoses of an anxiety and schizoid disorders.  The Board denied the claim for service connection for PTSD upon the absence of a current diagnosis of PTSD, but did not address the other psychiatric diagnoses.  

This case can be distinguished from Clemons.  Here, in the appealed May 2008 rating action, the RO separately concluded that new and material evidence had not been received to reopen previously denied claims for service connection for PTSD and bipolar disorder (originally claimed as anxiety and depression).  Yet, the Veteran only appealed the RO's determination to deny reopening the previously denied claim for service connection for PTSD.  (See VA Form 21-4138, Statement in Support of Claim, accepted as the Veteran's Notice of Disagreement and received by VA in July 2008).  He did not file a timely Notice of Disagreement with the RO's May 2008 determination not to reopen a previously denied claim for bipolar disorder (originally claimed as anxiety and depression).  Thus, this rating action is final with respect to the above-cited issue.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  Therefore, because the RO separately considered the question of whether new and material evidence had been received to reopen a previously denied claim for service connection for a bipolar disorder (originally claimed as anxiety and depression) in May 2008, and the Veteran did not timely appeal this adverse decision, the Board finds no basis for additional development and adjudication pursuant to Clemons.  

However, the Board has considered the Veteran's representative's March 2011 testimony before the undersigned as a petition to reopen the previously denied claim for service connection for an acquired psychiatric disorder, other than PTSD (originally claimed as anxiety and depression).  ((See March 2011 Transcript (T.) at pages (pgs.) 2, 3).  This issue is referred to the Agency of Original Jurisdiction (AOJ) for adjudication.  

In the decision below, the Board will reopen the previously denied claim for service connection for PTSD.  The issue of entitlement to service connection for PTSD on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC


FINDINGS OF FACT

1.  By a final and unappealed September 2005 rating action, the RO denied service connection for PTSD.

2.  The evidence added to the record since the final September 2005 RO decision relates to an unestablished fact necessary to substantiate the underlying claim for PTSD.




CONCLUSIONS OF LAW

1.  The September 2005 rating decision, wherein the RO denied service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the final September 2005 rating decision is new and material, and the claim for service connection for PTSD is reopened.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2009), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) established additional criteria as to the content of the notice to be provided in connection with a petition to reopen, requiring that VA provide a claim-specific and comprehensive definition of "new and material" evidence.

In the decision below, the Board is granting the Veteran's petition to reopen a previously denied claim for service connection for PTSD, and remanding the underlying claim on the merits for additional development.  Hence, a determination on whether the VCAA's duty to notify and assist provisions were satisfied is unnecessary at this point pending further development and the readjudication of the claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

II. Merits Analysis

The Veteran seeks to reopen a previously denied claim of entitlement to service connection for PTSD.  By a September 2005 rating decision, the RO denied service connection for PTSD.  The RO denied the Veteran's claim because there was insufficient evidence to verify the Veteran's reported stressor that during active service as a fire crew technician at the Hohenfels Training Area in Germany from 1978 to 1980, he became fearful and nervous after a missile fell off its launcher.  (See July 2005 VA treatment record).  The RO essentially concluded that the Veteran had failed to provide specific stressor information, to include the reporting of additional events that were capable of verification, to support his diagnosis of PTSD.  The RO provided notice of the above-cited rating action to the Veteran that same month, but he did not initiate an appeal by filing a timely Substantive Appeal  Thus, the September 2005 rating decision became final and its merits may only be examined if new and material evidence has been received.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.202 (2010).  

Having carefully considered the evidence in light of the applicable law, the Board finds that new and material evidence has been received, and the petition to reopen the previously denied claim for service connection for PTSD is granted.

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue on appeal.
As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence received subsequent to a final decision is presumed credible for the purposes of reopening the Veteran's claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999). Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

At the time of the final September 2005 rating decision, the evidence of record consisted of the Veteran's service treatment and personnel records (STRs), statements of the Veteran, which contained his contentions regarding his claim for service connection for PTSD, as well as private and VA treatment and examination records.  These medical records disclose that although the Veteran has been diagnosed with PTSD, it was not based on a verified in-service stressful event.  Therefore, any newly received evidence must address that element in order to warrant reopening of a previously denied claim for service connection for PTSD.

Evidence received since the September 2005 rating action consists, in part, of the Veteran's March 2011 testimony, as well as written statements, wherein he reported that his PTSD was, in part, the result of a personal assault.  The Veteran reported that while serving as a fire control crewmember at the Hohenfels Training Area in Germany from 1978 to 1980, he was physically assaulted by eight servicemen after he accidently radiated them after he failed to turn off "a reactor."  He testified that one of his alleged attackers, Sergeant [redacted], was stationed with him in El Paso, Texas after their service in Germany.  (See VA Forms 21-4138, Statements in Support of Claims, received by the RO in October 2007 and March 2008, and March 2011 T. at pgs. 6, 7).

The above-cited evidence is new in that it was received after the RO's final September 2005 decision.  It is also material because it relates to an unestablished fact necessary to substantiate the underlying claim for service connection for PTSD: specific stressor information including the reporting of an additional event that is capable of verification.

Therefore, new and material evidence has been submitted and the claim for service connection for PTSD is reopened and raises a reasonable possibility of substantiating the claim.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened.  To this extent only the benefit sought on appeal is allowed.

REMAND

Having reopened the claim for service connection for PTSD, does not end the Board's inquiry.  VA must now proceed to evaluate the merits of the above-cited claim to include developing medical evidence, as detailed below.

As noted above, the Veteran contends that he has PTSD, in part, from an in-service physical assault.  He maintains that while serving as a fire control crewmember at the Hohenfels Training Area in Germany from 1978 to 1980, he was physically assaulted by several servicemen after he accidently radiated them after he failed to turn off "a reactor."  He testified that one of his alleged attackers, Sergeant [redacted], was stationed with him in El Paso, Texas after their service in Germany.  (See VA Forms 21-4138, Statements in Support of Claims, received by the RO in October 2007 and March 2008 and T. at pgs, 5-7).  The Veteran's service personnel records show that from December 1, 1979 to May 1, 1981, he was assigned to C Battery, 3rd Battalion, 60th ADA, Germany.  His military occupational specialty was listed as an Assistant Fire Control Operator.  On DD Form 1966, dated and signed by the Veteran in October 1977, he denied ever having been a patient (whether or not formally committed) in any institution primarily devoted to the treatment of mental, nervous, emotional, psychological, or personality disorders.  

As the Veteran has claimed that the above-cited PTSD stressor is in the "nature of a personal assault," the provisions of 38 C.F.R. § 3.304(f) (2010) are applicable to his current claim.  This regulation requires that in the case of a claim for service connection for PTSD based on personal assault, VA provide the Veteran with certain notice prior to denying the claim.  Patton v. West, 12 Vet. App. 272, 280 (1999).  By a February 2008 letter to the Veteran, the RO notified the Veteran of the Patton requirements.  

The law provides that if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3).

Of particular relevance to this matter, the regulation specifically provides that VA "may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred."  Id. (Italics added).

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Thus, prior to further appellate consideration of the claim, a remand is warranted pursuant to the above-cited regulation. 

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The RO/AMC will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his PTSD that is not evidenced by the current record.  The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC should then obtain these records and associate them with the claims folders.
The RO/AMC will advise the Veteran that he may submit any further information towards substantiation of the claimed stressor(s), that is not presently of record.

2.  After completion of the above, the RO/AMC must schedule the Veteran for a comprehensive mental disorders examination by a mental health care examiner who is qualified to render an opinion as to whether, based upon the Veteran's reported and documented history, a personal or sexual assault trauma occurred during military service, in accordance with 38 C.F.R. §3.304(f).  The following considerations will govern the examination:

(a) The claims files, and a copy of this remand, will be reviewed by the examiner, who must acknowledge receipt and review of these materials in his or her examination report generated as a result of this remand.  All necessary tests and studies should be conducted.  The examiner must respond to the following questions/directives and provide a full statement of the basis for all conclusions reached.
   
(b) The examiner must conduct an examination with consideration of the criteria for PTSD as specified in the applicable section of the current edition of the Diagnostic and Statistical Manual.  The examiner should reconcile all psychiatric diagnoses documented in the Veteran's records and provide a current psychiatric diagnosis.
   
   The examiner must respond to the following inquiries:
   
(i) After examination of all of the evidence of record, does the evidence indicate that a personal assault occurred, as alleged by the Veteran? and
   
(ii) Does the Veteran have PTSD as a result of an in-service assault?

(c) In formulating the requested opinion, the examiner must review and comment as to the medical significance, if any, of service treatment and personnel records, as well as statements, prepared by the Veteran's family members and friends.

(d) The examiner must identify the information on which his or her opinion is based, to specifically include, but not limited to, the evidence listed above. The opinion should adequately summarize the relevant history and clinical findings, and provide detailed explanations as to all medical conclusions rendered. The opinion should also allocate the Veteran's various symptoms and manifestations to the appropriate diagnostic entity.

3.  To help avoid future remand, the RO/AMC must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO must review the claims files to ensure that all of the foregoing requested development has been completed.  Then, the RO must readjudicate the claim for service connection for PTSD.

If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided a Supplemental Statement of the Case, and an adequate time to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


